   Case 14-67619-wlh         Doc 102      Filed 01/15/21 Entered 01/15/21 21:21:32                  Desc Main
                                         Document      Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

       In re: SHARMA, RAJESHWAR D.                                       §   Case No. 14-67619-WLH
                                                                         §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       Edwin K. Palmer                            , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             75 Ted Turner Drive, SW
             Room 1340
             Atlanta, GA 30303

            Your rights may be affected by the Court's ruling on these pleadings. You should read
       these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
       case. (If you do not have an attorney, you may wish to consult one.) If you do not want the
       Court to grant the relief sought in these pleadings or if you want the Court to consider your
       view, then you and/or your attorney must attend the hearing. You may also file a written
       response to the pleading with the Clerk at the address stated below, but you are not required to
       do so. If you file a written response, you must attach a certificate stating when, how, and on
       whom (including addresses) you served the response. Mail or deliver your response so that it is
       received by the Clerk at least three business days before the hearing. The address of the Clerk's
       Office is: 75 Ted Turner Drive, SW, Room 1340, Atlanta, GA 30303. You must also mail a
       copy of your response to the undersigned at the address stated below.

       Given the current public health crisis, hearings may be telephonic only. please check the
       "Important Information Regarding Court Operations During COVID-19 Outbreak" tab at the top
       of the GANB Website prior to the hearing for instructions on whether to appear in person or by
       phone.

       A Hearing on any objection to the Final Report has been scheduled for Thursday, February 18,
       2021, at 10:30 a.m. in Courtroom 1403 United States Courthouse, 75 Ted Turner Drive, SW,


UST Form 101-7-NFR (10/1/2010)
   Case 14-67619-wlh        Doc 102       Filed 01/15/21 Entered 01/15/21 21:21:32                Desc Main
                                         Document      Page 2 of 6




       Atlanta, GA 30303. If no objections are filed, upon entry of an order on the fee applications, the
       Trustee may pay dividends pursuant to FRBP 3009 without further order of the Court.


      Date Mailed: 01/15/2021                   By: /s/ Edwin K. Palmer
                                                                    Trustee, Bar No.: 560100
       Edwin K. Palmer
       P.O Box 1284
       Decatur, GA 30031
       (404) 479-4450




UST Form 101-7-NFR (10/1/2010)
         Case 14-67619-wlh               Doc 102         Filed 01/15/21 Entered 01/15/21 21:21:32                              Desc Main
                                                        Document      Page 3 of 6
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF GEORGIA
                                             ATLANTA DIVISION

              In re: SHARMA, RAJESHWAR D.                                                    §       Case No. 14-67619-WLH
                                                                                             §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $         175,000.00

                     and approved disbursements of                                               $            2,114.59
                                                            1
                     leaving a balance on hand of                                                $         172,885.41

                                                          Balance on hand:                                   $              172,885.41
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                           Proposed
 No.                                                         Asserted       of Claim          to Date                          Payment
   2            BB&T, Bankruptcy Section                  455,065.53                     0.00                    0.00               0.00
                                                          Total to be paid to secured creditors:             $                    0.00
                                                          Remaining balance:                                 $              172,885.41

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                   Proposed
                                                                                                    to Date                  Payment
Trustee, Fees - Edwin K. Palmer                                                   12,000.00                      0.00          12,000.00
Trustee, Expenses - Edwin K. Palmer                                                   366.45                     0.00             366.45
Attorney for Trustee, Fees - Arnall, Golden, Gregory, LLP                         52,106.50                      0.00          52,106.50
Attorney for Trustee, Expenses - Arnall, Golden, Gregory,                             219.22                     0.00             219.22
LLP
Accountant for Trustee, Fees - Spence Shumway                                       4,207.50                     0.00           4,207.50
Accountant for Trustee, Expenses - Spence Shumway                                     164.33                     0.00             164.33
Charges, U.S. Bankruptcy Court                                                        350.00                     0.00             350.00
                                 Total to be paid for chapter 7 administration expenses:                     $               69,414.00
                                 Remaining balance:                                                          $              103,471.41
                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
         Case 14-67619-wlh         Doc 102      Filed 01/15/21 Entered 01/15/21 21:21:32                  Desc Main
                                               Document      Page 4 of 6
               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $                0.00
                             Remaining balance:                                             $          103,471.41

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $          103,471.41
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 9,532,577.25 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 1.1 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            BB&T, Bankruptcy Section                                  100.00                 0.00              1.10
  3            PYOD, LLC its successors and assigns as                 5,650.85                 0.00          61.35
               assignee
  4 -2         Georgia Lottery Corporation                            32,035.59                 0.00         347.73
               (ADMINISTRATIVE)
  5            Steven M. Mills, P.C.                                  19,642.58                 0.00         213.21
  6            Thompson, O'Brien, Kemp & Nasuti, P.C.                  8,304.81                 0.00          90.14
  7 -3         Cumming Investments, Inc.                           7,340,836.31                 0.00      79,681.06
  8            Sawnee EMC                                                370.90                 0.00              4.03
  9            American Express Centurion Bank                        34,804.40                 0.00         377.79
 10            State Bank & Trust Company                           715,085.82                  0.00       7,761.92




  UST Form 101-7-NFR (10/1/2010)
        Case 14-67619-wlh          Doc 102      Filed 01/15/21 Entered 01/15/21 21:21:32                 Desc Main
                                               Document      Page 5 of 6
 11            American Express Bank FSB                            14,821.19                 0.00           160.88
 12            Ameris Bank                                        1,348,934.17                0.00       14,642.05
 13            American Express Bank FSB                            11,990.63                 0.00           130.15
                             Total to be paid for timely general unsecured claims:        $           103,471.41
                             Remaining balance:                                           $                 0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:         $                  0.00
                             Remaining balance:                                           $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-NFR (10/1/2010)
   Case 14-67619-wlh          Doc 102        Filed 01/15/21 Entered 01/15/21 21:21:32                      Desc Main
                                            Document      Page 6 of 6


                                          Prepared By: /s/Edwin K. Palmer
                                                                      Trustee, Bar No.: 560100

       Edwin K. Palmer
       P.O Box 1284
       Decatur, GA 30031
       (404) 479-4450



       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
